A petition for a rehearing having been filed, tbe following decision was rendered thereon:
Boreman, J.:
Tbe appeal in this case having- been dismissed at tbe present term, tbe appellant petitions for a re-bearing.
Tbe petition refers the court to an unreportod case of Campbell et al. v. Taylor et al., decided when neither of tbe present members of tbe court were on the bench, and *115refers also to the case of McClelland v. Dickinson, 2 Utah, 100.
In neither of these cases did the questions raised go to the jurisdiction of the court. It .is well settled by long practice and repeated decisions that in criminal cases the court must learn from the record and not from extraneous matters whether it has jurisdiction or not: People v. Clark, 49 Cal., 455.
The alleged harshness of the rule was duly considered, but that is not to control where the rule is one of long standing and well known to the bar.
But the petitioner further asks that he may now be allowed to make proof of service in the lower court1, and have the same certified up by the clerk and added to the transcript. No reason is offered why this request was not made at the hearing of the motion to dismiss the appeal. It is a late day, after an appeal has been dismissed out of court, for a party to come back again and ask to be allowed to send to the court below and perfect his appeal. That is something he should have thought of before the motion to dismiss the appeal was disposed of. The court cannot consent that a party may sit by and wait until the motion is decided against him and then make his request. By such a practice a case would be almost endless in its career. Whether the request would have been granted or not, if it had been made at the proper time, it is not necessary now to consider. It is sufficient to say that it was not made and no reason is given why it was not made.
A rehearing will not be granted in any case, except for strong reasons, but in this petition nothing is urged that was not fully available upon the former hearing.
The petition for a rehearing is denied.
Zane, C. J., concurred.
Powers, J., expressed no opinion.